Petition for Writ of Mandamus Denied; Majority and Concurring Opinions filed
October 6, 2011.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00408-CV
                                    ____________

     IN RE LINDA HERNANDEZ, JOSE HERNANDEZ, JAVIER VASQUEZ,
         CLAUDIA GIL, RAUL VASQUEZ AND VIRGINIA VASQUEZ,
                                          Relators



                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                    212th District Court
                                     Galveston County
                             Trial Court Cause No. 09CV0348


                             CONCURRING OPINION

       I agree that the court should deny both the relators’ mandamus petition and the real
parties’ motion to seal. I respectfully join only sections III and V of the majority opinion.




                                          /s/     Kem Thompson Frost
                                                  Justice


Panel consists of Justices Frost, Jamison, and McCally. (McCally, J., majority).